Hooker, C. J.
This cause comes to this Court by certiorari to the board of supervisors of Wexford county to review the proceedings of said board in relation to the attempted organization of the township of Slagle from certain territory taken wholly from the township of Spring-ville.
The áction complained of was taken by the board in June, 1891, and no steps were taken to review it for about 14 months. Meantime, we infer, officers had been elected and property assessed for taxation, as counsel ask that the *563tax rolls may be ofdered into tbe hands of the officers of the township of Springville for collection. The case is within the principle laid down in the ease of Fractional School-dist. v. School Inspectors, 27 Mich. 3.
Certiorari dismissed.
The other Justices concurred.